        Case3:20-cv-01854-CAB-BLM
        Case 20-90075-LA Filed 09/18/20 Entered
                                    Document 1-1 09/18/20 16:49:30PageID.7
                                                  Filed 09/18/20    Doc 46 Page
                                                                            Pg. 11of
                                                                                  of12
1252a                           United States Bankruptcy Court                             Telephone: 619−557−5620
06/17                                                                                 Website: www.casb.uscourts.gov
                                      Southern District of California          Hours: 9:00am−4:00pm Monday−Friday
                                      Jacob Weinberger U.S. Courthouse
                                             325 West F Street
                                         San Diego, CA 92101−6991              '20CV1854 CAB BLM
Cuker Interactive, LLC
                                                             BANKRUPTCY NO.   18−07363−LA11
            Debtor(s)

Pillsbury Winthrop Shaw Pittman LLP
                                                             ADVERSARY NO.    20−90075−LA
            Appellant(s)



Cuker Interactive, LLC                                       BANKRUPTCY APPEAL NO.   1
                                                             USDC CASE No.
            Appellee(s)




                                 TRANSMITTAL MEMORANDUM

TO CLERK OF THE UNITED STATES DISTRICT COURT

BANKRUPTCY FILED DATED: 5/29/20
BANKRUPTCY JUDGE: Louise DeCarl Adler             FEE PAID: Paid
NOTICE OF APPEAL FILED ON: 9/18/20                DATE OF ENTRY OF APPEALED ORDER: 9/4/20




DATED: 9/18/20                                        Michael Williams
                                                      Clerk of the U.S. Bankruptcy Court
      Case
      Case 20-90075-LA   Filed 09/18/20
           3:20-cv-01854-CAB-BLM         Entered
                                     Document  1-109/18/20 16:49:30 PageID.8
                                                    Filed 09/18/20   Doc 46-1 Page
                                                                                Pg. 21 of
                                                                                       of 21

                                                      Notice Recipients
District/Off: 0974−3                       User: Admin.                           Date Created: 9/18/2020
Case: 20−90075−LA                          Form ID: 1252a                         Total: 4


Recipients of Notice of Electronic Filing:
aty         Matthew S. Walker           matthew.walker@pillsburylaw.com
aty         Michael D. Breslauer          mbreslauer@swsslaw.com
                                                                                                                 TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
ust         United States Trustee      Office of the U.S. Trustee       880 Front Street     Suite 3230     San Diego, CA
            92101
ust         U. S. Trustee       880 Front Street Suite 3230       , CA 92101
                                                                                                                 TOTAL: 2
